 



Exhibit 10.47

     
 
  December 12, 2006

PERSONAL & CONFIDENTIAL
Dear Bill:
Congratulations on your new role as Senior Vice President, Financial Reporting
of Sysco Corporation. We are confident that your past achievements and your
professionalism will enable you to shoulder the responsibilities of your new
position and rise above any challenges that may accompany it. As previously
discussed, the following is a summary of your compensation and transition
package:

1.   Effective January 1, 2007, your annual salary will become $500,000 and you
will become a corporate employee in SYSCO’s corporate office in Houston. This
new salary level also will be the amount that is used as a base for calculating
the corporate portion of the bonus you may earn under the SYSCO Management
Incentive Plan and for future calculations under the Supplemental Retirement
Plan.   2.   Effective July 1, 2007, pending final approval by SYSCO’s Board,
you will become an Executive Vice President and Chief Financial Officer of Sysco
Corporation.   3.   Your Fiscal 2007 bonus will be a minimum of $340,000. Your
bonus for FY07 will be based 50% on Sysco Food Services of Charlotte’s results
and 50% on Sysco Corporation’s results.   4.   For Fiscal 2008, your bonus under
the SYSCO Management Incentive Plan will be based 100% on the results of Sysco
Corporation utilizing your new annual salary of $530,000 as Executive Vice
President and Chief Financial Officer.   5.   Understanding that you will begin
to relocate to Houston in January 2007, the following is the information that
would take place.       SYSCO will reimburse you for the expenses incurred in
moving. These reimbursements will include the cost of moving household goods and
vehicles; real estate fees incurred in selling your current residence; and
closing costs associated with the purchase of a new residence, including cost of
credit reports, mortgage and deed taxes, recording fees and title search, title
insurance, surveys (if required) and

 



--------------------------------------------------------------------------------



 



    reasonable attorney’s fees. Reimbursements made directly to you will be
grossed up by 35% for taxes.   6.   During your transition, we will reimburse
you for up to six months rent in Houston. If unusual circumstances delay the
move into your new residence, we will review the situation at the end of the
six-month period, possibly extending the arrangement on a month-to-month basis.
Please note that pursuant to Sarbanes-Oxley requirements, SYSCO is not allowed
to loan you any money or arrange any loans for you.

Bill, I am excited about the positive changes taking place within our
organization and look forward to working with you in your new role.

     
 
  Sincerely,
 
   
 
  Richard J. Schnieders

Mr. William J. Delaney
18234 River Ford Drive
Davidson, North Carolina 28036

 